Citation Nr: 0110420	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection diabetes mellitus.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to the service-
connected degenerative joint disease of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee, on appeal from the original grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
December 1999 rating determination by the Winston-Salem, 
North Carolina, Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The veteran's service- connected right knee disability has 
been evaluated under Diagnostic Code 5010.  The veteran 
claims impairment primarily due to right knee pain and 
painful motion of the knee joint, as well as functional loss 
due to pain.  Given this, and as the October 1999 VA 
examination revealed at least some limitation of motion of 80 
degrees of flexion, further consideration of Diagnostic Codes 
5260 and 5261 is indicated.  See 38 C.F.R. § 4.71, Plate II 
(2000) (normal flexion is deemed to be to 140 degrees). 

In addition as to the pain and functional impairment 
reportedly experienced by the veteran, the United States 
Court of Appeals for Veterans Claims (the Court) has stressed 
that, in evaluating disabilities of the joints, VA has a duty 
to determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, as well as 
whether the pain could significantly limit functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet.App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2000).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation). In order to obtain medical evidence sufficient 
to rate any service related right knee arthritis in this 
matter, as well as any other associated factors, further 
development of this case is required in the form of another 
VA joints examination.

In addition, a VA General Counsel opinion indicates that 38 
C.F.R. § 4.71a authorizes the possibility of multiple ratings 
under Code 5003 (and therefore Code 5010) and Code 5257, in 
situations where the claimant has arthritis and instability 
of the knee, when the arthritis produces limitation of motion 
in addition to the instability contemplated by Code 5257.  
VAOPGCPREC 23-97 (July 1, 1997).  If the veteran exhibits 
both recurrent subluxation/lateral instability as well as 
arthritis with limitation of motion, then he is entitled to 
consideration of separate compensable ratings under 
Diagnostic Codes 5010 and 5257.  If the veteran does not meet 
the criteria for a zero percent rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997). 

The veteran has also raised the possibility that he has 
developed a left knee disability secondary to his service-
connected right knee disability.  38 C.F.R. § 3.310 (2000).  
In Allen v. Brown, 7 Vet. App. 439, 448 (1993), the U.S. 
Court of Appeals for Veterans Claims, (hereinafter the Court) 
defined aggravation of a non-service-connected disability by 
a service connected disability as any additional impairment 
of earning capacity resulting from an already service-
connected condition, and held that when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).  However, the 
record reflects that medical inquiry has not been undertaken 
in this respect.  

Lastly, a review of the claims file reveals that the RO did 
not request a medical examination and opinion to determine 
whether diabetes mellitus is present and its etiology. 

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant 's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

After a review of the record, and pursuant to the new 
statutory requirements, it is the opinion of the Board that 
additional development of the evidence should be accomplished 
prior to further consideration of the veteran's claim.  

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

3.  The RO should obtain any additional 
pertinent VA or private treatment 
records.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
folder.  If any requested records are 
unable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

4.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record.

5.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted in order to determine the 
nature and likely etiology of any 
diabetes mellitus.  The examiner should 
be instructed to set forth a detailed 
history of symptoms as reported by the 
veteran as well as all pertinent 
findings.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  On the basis of the current 
examination findings and information in 
the claims file, the examiner should 
render an opinion as to whether it is at 
least as likely as not that diabetes 
mellitus had its onset during the 
veteran's military service.  The entire 
claims folder and a copy of this remand 
must be provided to the examiner in 
connection with this opinion request.

6.  The veteran should undergo a VA 
orthopedic examination of the right and 
left knees.  All indicated tests and 
studies, to include X-rays, should be 
completed and all findings reported in 
detail.  Limitation of motion for each 
knee should be specifically reported in 
degrees.  The examiner should also be 
instructed to set forth the history of 
symptoms as reported by the veteran as 
well as all pertinent findings.  The 
examiner should include a detailed 
account of all manifestations of the 
right and left knee disabilities found to 
be present.  The claims file, to include 
any evidence added to the record pursuant 
to paragraph #1 of this REMAND, should be 
made available to the examiner prior to 
the examination. 

With respect to the left knee, on the 
basis of current examination findings and 
information in the file, the examiner 
should identify the etiological factor(s) 
in the development of any current left 
knee disability.  Specifically, diagnoses 
or opinions should be rendered as to 
whether the veteran's service-connected 
right knee disability is causally or 
etiologically related to the development 
of a left knee disability.  The examiner 
should also state an opinion as to the 
medical probability that any currently 
demonstrated left knee disability 
increased in severity as a result of the 
service-connected right knee disability--
i.e., an increase in severity or an 
exacerbation of symptoms and, if so, to 
what extent.  If such aggravation is 
found, the increment should be identified 
and defined in terms of actual reported 
findings on examination.  The basis for 
the conclusions reached should be stated 
in full.  

With respect to the right knee the 
examiner is requested to provide detailed 
responses concerning the following 
questions:

a.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?

b.  What is the range of motion of 
the veteran's right knee stated in 
terms of degrees of flexion and 
extension?

The examiner should provide an accurate 
assessment of the arthritis based upon 
the veteran's complaints of pain, 
particularly pain on motion and 
functional limitation resulting 
therefrom.  The examiner should be asked 
to answer the following questions:

c.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

d.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected right knee 
disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected right knee disorder, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right disorder.

7.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  

8.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  With respect to the right 
knee, the RO should evaluate the 
disability under 38 C.F.R. § 4.71a, to 
include the evaluation of both Codes 
5010-5003 and 5257 if indicated, to the 
extent VAOPGCPREC 23-97 (July 1, 1997) 
allows this.  This review should also 
include consideration of the provisions 
of 38 C.F.R. §§  4.40, 4.45 and 4.59 as 
well as all information added to the file 
since the last supplemental statement of 
the case.  The RO should also consider 
whether "staged" ratings are warranted, 
in accordance with the Court's holding in 
Fenderson, supra.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




